617 F.2d 510
Otis HENSON, Appellant,v.UNITED STATES of America, Appellee.
No. 79-1912.
United States Court of Appeals,Eighth Circuit.
Submitted March 11, 1980.Decided March 21, 1980.

Benjamin D. Entine, Asst. Federal Public Defender, Kansas City, Mo., for appellant.
Ronald S. Reed, Jr., U. S. Atty. and Anthony P. Nugent, Jr., First Asst. U. S. Atty., Kansas City, Mo., for appellee.
Before BRIGHT, ROSS and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Otis Henson appeals the denial of his application for a writ of habeas corpus pursuant to 28 U.S.C. § 2255.  In 1971, petitioner was sentenced to concurrent terms of five and twenty years following his conviction on charges of conspiracy to rob and aiding and abetting in the robbery.


2
Petitioner's application contained a variety of claims; however, the district court dismissed all claims except the claim which alleged ineffective assistance of counsel.  On April 2, 1979, an evidentiary hearing on that claim was held before the United States Magistrate.  At the hearing, petitioner alleged that his attorney (1) failed to confer adequately with petitioner in connection with the preparation of the defense in advance of trial; (2) failed to interview the government's witnesses in preparation for trial; (3) failed to call certain material witnesses in his defenses; and (4) failed to take a timely appeal from the judgment of conviction.


3
The Magistrate found that based on the attorney's testimony and conduct at trial as reflected in the trial transcript, petitioner was not entitled to relief based upon his claim of ineffective assistance of counsel.  The district court approved and adopted the Magistrate's findings of fact and conclusions of law.


4
We have carefully studied the record, including the Magistrate's opinion and the briefs of the parties to this action.  We find no merit to petitioner's arguments, and accordingly affirm pursuant to Rule 14 of the Rules of this court on the basis of the Magistrate's findings as adopted by the district court.